Case: 14-20551      Document: 00513067513         Page: 1    Date Filed: 06/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                      No. 14-20551
                                                                             June 4, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
KENSHO SONE; TSENG CHING-YUAN; WANG SHIH-HSINE; YEH CHIH-
TE; WANG CHEN-LEE,

               Plaintiffs - Appellants

v.

HARVEST NATURAL RESOURCES, INCORPORATED,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2161


Before HIGGINBOTHAM, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
AFFIRMED. See 5th Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.